Case: 10-40865     Document: 00511677337         Page: 1     Date Filed: 11/28/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 28, 2011
                                     No. 10-40865
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ERIC WATKINS,

                                                  Petitioner-Appellant

v.

JOSE VASQUEZ, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:09-CV-300


Before DAVIS, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Eric Watkins, former federal prisoner # 55630-004, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition as moot. While incarcerated at
the Federal Correctional Complex in Beaumont, Texas, Watkins filed the instant
§ 2241 petition challenging the validity of a prison disciplinary proceeding in
which he was found guilty of violating Bureau of Prisons (BOP) Prohibited Act
Code 312, insolence toward a staff member. He sought (1) a finding and ruling
that his due process rights were violated; (2) a reversal of the disciplinary

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40865    Document: 00511677337       Page: 2    Date Filed: 11/28/2011

                                   No. 10-40865

hearing officer’s finding of guilt; (3) an expungement of the incident report; and
(4) the restoration of his good conduct time. Watkins was released from BOP
custody and began serving his four-year term of supervised release on June 7,
2010. The district court subsequently dismissed Watkins’s petition without
prejudice as moot, noting that he had been released from prison and that it
lacked jurisdiction to consider whether a reduction of his supervised release
term was warranted.
      Watkins contends that the district court erred when it dismissed his
§ 2241 petition as moot. Specifically, he argues that he will suffer adverse
consequences from the prison disciplinary conviction and incident report because
the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477 (1994),
precludes him from pursuing a civil rights action for damages without first
obtaining a ruling invalidating the conviction or expunging the report. He also
contends that an actual controversy remains as to whether the incident report
should be expunged because the report would affect his custody classification if
his supervised release were revoked. “Whether a case is moot is a question of law
that we resolve de novo.” Bayou Liberty Ass’n, Inc. v. U.S. Army Corps of Eng’rs,
217 F.3d 393, 396 (5th Cir. 2000).
      Article III, § 2 of the Constitution limits federal court jurisdiction to actual
cases and controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). A petitioner
challenging a prison disciplinary proceeding must show that the disciplinary
action has or will cause him to suffer adverse consequences. See id. at 7-8; Bailey
v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987) (holding that a federal
prisoner’s appeal from the denial of a § 2241 petition seeking the expungement
of disciplinary reports and restoration of good time credit was moot because the
court could not provide him with relief after he was released and the prisoner did
not allege that he would be subject to future adverse consequences because of the
incident report).



                                          2
   Case: 10-40865    Document: 00511677337      Page: 3    Date Filed: 11/28/2011

                                  No. 10-40865

      The fact that Watkins may need a favorable habeas decision invalidating
his prison disciplinary conviction and expunging the incident report in order to
pursue a civil rights action for damages is not sufficient to satisfy the
case-or-controversy requirement. See United States v. Clark, 193 F.3d 845, 848
(5th Cir. 1999). Further, Watkins’s contention that the incident report would
affect his custody classification if his supervised release were revoked is the type
of speculative hypothetical consequence rejected by the Supreme Court because
it is contingent on his violating the conditions of his supervised release, a
possibility he could avoid by complying with the district court’s conditions. See
Spencer, 523 U.S. at 15. Finally, Watkins did not seek a reduction of his
supervised release term pursuant to 18 U.S.C. § 3583(e), and the district court
lacked jurisdiction to consider such a reduction because he was sentenced in the
United States District Court for the Northern District of Florida and no transfer
of jurisdiction had been effected. See 18 U.S.C. § 3605 (authorizing a court to
exercise jurisdiction over a person on supervised release if such jurisdiction has
been transferred by the sentencing court). Therefore, the district court did not
err when it dismissed Watkins’s § 2241 petition as moot.
      AFFIRMED.




                                         3